 MERCHANTS POLICE, INC.525289, andCrossett Lumber Company,8NLRB 440.On the same basis it will berecommended that Larson and Sonne also be made whole by the Respondent forany loss of pay suffered by them during their layoff periods as herein set forth. Itwill be further recommended that in addition to the employees named above, allother unfair labor practice strikers who made unconditional application on August 29be reinstated to substantially equivalent positions and any loss of earnings to themto be paid in accordance herewith.Having found that the Respondent has unlawfully refused to recognize or tobargain with the Union as the representative of its employees in an appropriate unit,itwill be recommended that the Respondent be required upon request to extendrecognition to and to bargain with theUnion.Itwill also be recommended that theRespondent preserve and, upon request,make available to the Board,payroll andother records to facilitate the computation of the backpay due.It will be further recommended,in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Unions are labor organizations within the meaning of the Act and admitto membership employees of Respondent.3.By discriminating in regard to the hire or tenure of employment of ReubenSonne, Carl Larson, Floyd Hanten, Marlin Stiefel, and Donald Tischler, thereby dis-couraging membership in the above Unions, Respondent has engagedin and is en-gaging in unfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By engaging in the conduct set forth in sectionD, supra,the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.5.All ready-mix drivers, yardmen, block machine men, mixer operators, semi-drivers, tubers and strippers, front-end loader men, tank truck drivers, and me-chanics, but excluding bookkeepers, guards, and supervisors, constitute, and haveat all times material to this proceeding constituted, a unit appropriate for the pur-poses of collective bargaining within the meaning of the Act.6. International Union of Operating Engineers, Local 49, AFL-CIO; and GeneralDrivers Union Local 749, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, on and since April 19, 1961,and at all times since, has been exclusive representative of all the employees inthe aforesaid appropriate bargaining unit for the purposes of collective bargainingwithin the meannig of Section 9(a) of the Act.7.By refusing to bargain collectively in good faith with the Unions as the exclusiverepresentative of the employees in the aforesaid appropriate unit,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a) (5) of the Act.8.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Merchants Police,Inc.andGerald F. PashekMerchants Police,Inc.andLocal 555, United Plant Guard Work-ers of America.CasesNos. 13-CA-4547 and 13-CA-4547-2.June 7, 1962DECISION AND ORDEROn April 6, 1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that the137 NLRB No. 64. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin other unfair labor practices and recommended dismissal of thecomplaint as to them.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made'at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report and the entire record in the case, including theexceptions and briefs, and hereby adopts the findings,conclusions,,and recommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.-INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge filed in CaseNo. 13-CA-4547on November 13, 1961,by Gerald.Pashek, an individual,and a charge and amended charge filed on November 27 andDecember 21,1961, respectively,in CaseNo. 13-CA-4547-2, by Local 555,UnitedPlant GuardWorkers of America,herein called the Union,the Acting RegionalDirector for the Thirteenth Region, Chicago,Illinois, on December 29, 1961, issueda consolidated complaint,and on January 26,1962, an amendment thereto, againstMerchants Police, Inc.,' herein called Respondent.The complaint,as amended,alleges in substancethatRespondent has (1)unlawfully interrogated employees con-cerning their union membership and activities,threatened them with loss of em-ployment or other benefits if they supported the Union,and created an impressionthat Respondent kept union activities of its employees under surveillance; (2) onor about August24, dischargedGerald F.Pashek, and on or about August 26 andOctober 5, 1961, respectively,discriminatorily transferred ErwinC. Justand MerlinWiskerchen,and thereafter discriminatorily dischargedWiskerchen,thereby violat-ing Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended (61Slat. 136, 73Slat. 519),herein calledthe Act.Respondent's answer denies thecommission of any unfair labor practice.Pursuant to due notice HoraceA. Ruckel,the duly designated Trial Examiner,conducted a hearing at Milwaukee,Wisconsin,on February 7 and 8, 1962,at whichall parties were representedby counsel.The parties have filed briefswhichI have duly considered.Upon the entire rec-ord, and from my observation of the witnesses,Imake the following:FINDINGS OF FACTIRESPONDENT'S BUSINESSRespondent,a Wisconsin corporation,has its principal office and place of businessatMilwaukee,Wisconsin,where it is engaged in thebusiness of providing plant and'This appears In the complaint as Merchant Police Agency.The Tiia1 Examinergranted a motion to conform the pleadings to the proof in formal matters.The correctname of the Respondent is as it appears here MERCHANTS POLICE,INC.527'store security services.During the year 1960 Respondent, in the conduct-of itsbusiness, provided at the locations of its customers services valued in excess of$660,000, of which services valued at more than $490,000 were furnished to, among,others, Cutler-Hammer, Inc., Pabst Brewing Company, Midwest Tanning Company,and Allen-Bradley, Inc., each of which enterprises annually produces and ships goodsvalued in excess of $50,000 directly out of the State wherein these enterprises are:located.Respondent, in its Milwaukee operations, employs about 350 guards.The complaint alleges, Respondent's answer admits, and I find that Respondent isengaged in commerce and that its operations affect commerce within the meaning of,'Section 2(6) and (7) of the Act.U. THELABOR ORGANIZATION INVOLVEDLocal 555, United Plant Guard Workers of America, is a labor organization withinthe meaningof the Act, and admits employees of Respondent to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The transfer of Erwin Just; the discharge of Gerald PashekErwin Just was hired by Respondent as a guard in December 1953, ,and later was,promoted to working sergeant. In May 1961, Respondent entered into a contract.with Cutler-Hammer to police its four plants in Milwaukee and Just was assigned:to the night shift at the Twelfth Street plant from 11:30 p.m. to 7:30 a.m.He:worked at this location until his transfer on August 26, 1961, hereinafter discussed..When the Union began organizing Respondent's guards about the middle of August,.Just joined, it.Gerald Pashek was hired on June 10, 1961, and about 3 weeks later was assigned,,to the Cutler-Hammer plant where he worked along with Just. Just and Pashek,.like other guards similarly assigned, went from their homes directly to their posts,,and returned directly to their homes at the end of their shift.Pashek joined the:Union about the middle of August and was given application cards by George Fer-._guson, chairman of the Union's organizing committee, which he distributed to Re-spondent's guards as they went on and came off duty at the Cutler-Hammer plant.-He was the only one to do so.In the performance of their duties Just and Pashek took turns making ,the rounds,of the six floors of the Twelfth Street ,plant during which they -checked the pressure:on the sprinkler system, made sure that no motors were running when they should,not be, that lights and fans were turned off, and spotted any other irregularities.,While one toured the other sat in the guard office near the main gate on the groundfloor where be answered the telephone and saw to it that no person not authorized .to do so entered the plant.Cutler-Hammer employees wore badges.All others,were required to show identification of some sort, and when they did so their names,were checked against a register of specifically authorized persons furnished nightlyby Cutler-Hammer. In the event of any questions arising, guards were directed to-call Respondent's office.This rule is not peculiar to the Cutler-Hammer plant, butis applicable to all plants contracting for Respondents' services and is embodied in;an instruction manual furnished Respondent's guards.It is also a rule that guards must be in uniform, which is described as consisting.of dark blue pants, light blue shirt, and black tie and shoes.1.The events of August 23Edward Swanson, Respondent's vice president in charge of operations, visited the-Cutler-Hammer Twelfth Street plant about midnight on August 23.He testifiedthat he knew that the Union was organizing Respondent's employees, that he hadheard from a Cutler-Hammer source that Just was "involved" in its activities, andthat his purpose in visiting the plant on August 23 was to ask Just about it since, inhis view, Just was a supervisory employee.and had no business in the Union.When Swanson arrived at the plant Pashek was on duty in the guard office on theground floor and Just was on tour: Swanson had never met Pashek personally, andPashek did not know Swanson by sight. Swanson did not identify himself nor didPashek inquire as to his identity.Swanson told Pashek that he would like to seeJust and asked where he was, and Pashek told him that he could probably intercepthim on his rounds if he went up to the first floor and waited for him. At the hear-.ing Pashek gave as his reason for permitting Swanson'to enter the plant withoutidentication, authorization, or questioning, that he "figured it was a friend of Mr,Just." 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to his own testimony Swanson waited for Just on the first floor for 5 or10 minutes without encountering him and then returned to the guard office where hetold Pashek that he had missed Just, and asked him where Just should be at thatmoment.Pashek told him that Just should by then be on the ground floor at thewest end of the plant. Swanson left, found Just at the indicated place,and engagedhim in conversation.Much that is relevant in this conversation is not in dispute. Swanson told Justthat he had heard that some of the employees were joining the Union and asked ifwas true and if Just himself had joined. Just said that he had, and that hethought most of the guards assigned to the Cutler-Hammer plants, about 30 in num-ber, had done so. Swanson asked why Just had not reported this to him, since Justwas a supervisor, and Just replied that the employees weresigningup on their owntime and he felt that if they wanted a union to represent them they were entitled toit.Here the accounts of the two men begin to diverge. Just testified that Swansonasked him if he knew who had been distributing cards at the plant and that he toldSwanson that it was Pashek. Swanson denied making this inquiry and that Pashek'sname, or that of any other employee, was mentioned.A resolution of this conflict-ing testimony is necessary.On direct examination when Just had apparently finished his account of his con-versation with Swanson, which up to that point was consistent with Swanson's ac-count, the following questions were put and answers given:Q. (By Mr. MILLER.)Was there further conversation between you?A. No, I think that'sjustabout all that took place.Q. Perhaps the name of an employee came up.A. Oh, yes, then he asked me whether or not or if I knew who had beendistributing union cards at the plant and I told him it was Mr. Pashek.On cross-examination Just related the conversation as he had on direct, up to thepoint where the divergence between his testimony and that of Swanson arose, andthen stated:Q. Now, is that the extent of your conversation with Mr. Swanson?A. I believe that is it, sir, that's all I can recall. I can't think there is any-thing more he said-Not only did Just not state on cross-examination that Pashek's name was men-tioned, through given the opportunity, but he failed to do so on redirect. I creditSwanson's version of this conversation not only because of h:s demeanor as a wit-ness,but also because of the prompted nature of Just's testimony on direct, and itsinconsistency with his testimony on cross-examination.Pashek testified on directexaminationthatwhen Swanson returned from thefirst floor to the guard office he was engaged in a telephone conversation with anunknown person who called to inquire aboutsigning aunion card, and that whenSwanson enteredPashek hung up the receiver, but not before Swanson heard, orcould have beard, this part of the conversation.Pashek's testimony on direct wasas follows:Q. You have stated that there was a telephone call. Could youtell us pleasebriefly what you stated inthe presence of this visitor?******A. I told this fellow that we'll get in touch with him that he shouldn't con-tact me-Q. In this end of the conversationwere union cards mentioned?A. Yes.Q.What did you say in this regard?A. That I have unioncards andthat on my day offI'llget aroundthere tosee him.Q. I see. Following thatconversation,perhaps youcould tell us in narrativeform what occurred?A. After the phone call Ihung up anditwas about a few minutes laterthisgentleman came,I believedfrom upstairs,he rushedinto the officeand askedme ifIwas-how manymembers were signed up and when and where was themeeting-andif I was a signed up member. MERCHANTS POLICE, INC.529On cross-examination Pashek testified as follows:Q.Well, then, you completed your phone callbefore Swanson came down,is that it?A. That's right 2 [Emphasis supplied.]According to Pashek, Swanson didnot at this time ask thewhereabouts of Just.After this conversation Swanson went back into the plant.As has been stated above,Swanson testified that, not finding Just on the first floor where he had originally beendirected by Pashek, he returned 5 or 10 minutes later to the guardoffice and wasredirected to a place on the ground floor where he might find Just. Swanson andPashek are therefore in agreement that Swanson returned to the guard office afterPashek had first directed him to the first floor, and that Swanson then wentback into the plant.Whatis incontroversy is what Swanson said to Pashek whenhe returned to the guard office.Swanson denied that he questioned him about the Union. I credit hisdenial.Pashek was not impressive as a witness.He contradicted himself as to Swanson'sbeing presentin theguard office at the moment when Pashek mentioned the subjectof union cards at the end of his telephone conversation, and elsewhere he revealedhimself to be eager, unresponsive, and evasive.There are other reasons, however, for crediting Swansonas againstPashek. IfSwanson, as he testified, came back to the guard office to ask Pashek again where hecould find Just, he could not have asked Pashek about his union activityas the re-sult of having been informed of it by Just, for at that time he had not yet locatedJust.-There is no evidence that Swanson came back to the guard office a secondtime after having seen Just, to talk to Pashek before leaving the plant.That Swan-son, in. spite of Pashek's denial, did tell Pashek that he had not found Just andasked to be redirected to him, is substantiated by the fact that both Swanson andJust agree that they met on the ground floor at the west end of the plant. This isnot where Pashek admittedly had first directed Swanson, but it is where Swanson sayshe was directed the second time. In view of the fact that the Twelfth Street plantconsists. of six floors and takes an hour to patrol, I am unable to believe thatSwanson and'Just met at this point by accident.Nor does it seem to me probable that Pashek, to whom Swanson was only afriend of Just's, should have submitted to questioning by him concerning Pashek'sunion activities without making some inquiry as to his identity.I reconstruct the events as follows: Swanson, having heard from Cutler-Hammersources that some of the guards, including Just, were engagingin unionactivity,called at the Cutler-Hammer plant to ask Just about it.He found Pashek in theguard office, asked where he could find Just, and Pashek directed him to the firstfloor.After waiting on the first floor for 5 or 10minuteswithout seeing Just,Swanson returned to the office just as Pashek was hanging up the telephone receiver.Swanson did not hear the Union mentioned, and did not inquire about Pashek'sunionactivity.He asked Pashek where Just was then, and Pashek directed him tothe west end of the ground floor.He found Just there and reproached him forhis interest in the Union.Pashek's name was not mentioned. Swanson then leftthe plant.As is hereinafter related, Pashek was :discharged on August 24.MerlinWisker-chen, a guard whose transfer is discussed below, testified that he walked a beat thatnightwith- Roving Sergeant Reynolds, who trained Pashek's successor, and dis-cussed Pashek's discharge.Roving sergeants are acknowledged to be supervisoryemployees.According to Wiskerchen, Reynolds asked him what he knew about theUnion and when Wiskerchen replied that he did not know much about it, Reynoldswent on to say, "We checked out Pashek.We fired him,-We wouldn't let him inthe plant tonight."Reynolds on direct' examination stated that he did not recall any conversation withWiskerchen in which-the Union was mentioned and had none in which Pashek wasmentioned.On cross-examination he said that he believed he did have some con-versation with Wiskerchen concerning Pashek's discharge.He stated that at the time2 Swanson,who heard Pashek testify, stated while testifying that he came in beforePashek had hung up, though he did not hear what Pasheksaid, and askedPashek whowas callingand Pashek refused to say. Pashek denied thatSwanson askedhim who wascalling.In thiscontext, Swanson's statement that he came in before Pashek had hungup was a declaration against interest,and lends credence to his testimony that he did nothear the Union mentioned.649856-63-vol.137-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe did not know that Pashek had been discharged, since he might have only beentransferred.I find that Reynolds did discuss Pashek's discharge with Wiskerchen and I creditthe latter's version of it.Reynold's statement that Respondent discharged Pashekbecause of his union activity was calculated to have the effect of intimidating em-ployees in the exercise of their rights under the Act, and constituted a violation ofSection 8(a) (1) thereof.2.Conclusions as to the transfer of JustOn August 28 Respondent demoted Just from his position as sergeant and trans-ferred him to guard duty at the Mayfair shopping center in Milwaukee where he hadworked before assignment to the Twelfth Street plant, with an accompanying reduc-tion in pay and demotion from sergeant to guard. Swanson testified that this wasdone because of Just's involvement in union activity and his belief that all ser-geants were supervisory employees and had no business belonging to a union.Theissue thus presented is clear. If Just's duties as a sergeant were supervisory, then histransfer and demotion were not violative of the Act. If on the other hand they arenot supervisory, then his transfer and demotion must be found discriminatory.Respondent has two classes of sergeants, "working" sergeants and "roving" ser-geants.Working sergeants, of whom Just was one, are assigned to a particular plantor store generally along with rank-and-file guards.Roving sergeants make therounds of the various locations where guards are on duty and in general see to it thatthings are running smoothly.The only apparent difference between a working ser-geant and a guard, such as Pashek, is that at the end of the shift the working sergeanttakes charge of the Detex clocks and the keys and locks them up in a drawer, andgathers together the reports of the guards as to irregularities observed during thenight and he places these in a receptacle where they are later picked up by the sub-scriber to Respondent's serviceA working sergeant does not supervise or directthe work of anyone, has no authority to discipline, neither hires nor discharges, andmakes no effective recommendations in these respects Just was paid $1.25 an hour,Pashek $1.10.3As to the roving sergeants, the General Counsel and Respondent arein agreement that they are supervisors within the meaning of the Act.I find that Just at the time of his transfer and demotion was not a supervisor with-in the meaning of the Act, and that his transfer and demotion, acknowledgedly be-cause of his union activity, were violative of Section 8(a) (3) and (1) of the Act.On January 2, 1962, subsequent to the filing of the charge herein, Swanson talkedon the telephone with Just and a conversation ensued which Respondent contends,and the General Counsel denies, constituted an unconditional offer of reinstatementof JustSwanson testified that he .asked Just if he was happy at Mayfair and if hewould like to go back to Cutler-Hammer at the same job he held before his transfer,and that Just replied that he was happy and would work anywhere Respondent wishedJust testified that Swanson did say he could have his job back, that he told Swanson itwas "all right" if Respondent wanted him to remain at Mayfair, and that he "turneddown" the offer to go back to Cutler-Hammer.On the following day, January 3, Just wrote Swanson in relevant part as follows:Much as I dislike the idea of asking anyone to be inconvenienced, it would hegreatly appreciated if you will inform me by return mail as to my status shouldI decide to return to my previous employment at the Cutler-Hammer plant as perhours or shift to be worked.Respondent, admittedly, did not reply to this letter. Just testified that he wrote itbecause it was not entirely clear to him if she was to go back to Cutler-Hammer on' thesame job, since another employee had taken his place, and he did not know whetherhe was to go back as a sergeant with a sergeant's pay or as a rank-and-file guardIn my opinion Swanson's offer of a job, though at Cutler-Hammer, was not underthe circumstances of this case an unconditional offer of reinstatement as a sergeanton the Cutler-Hammer detail.Respondent admittedly transferred Just from Cutler-Hammer, and demoted him from sergeant to guard, pursuant to Respondent's policyagainst working sergeants engaging in union activity, and so told Just. Just mightwell wonder, on second thought, if Swanson's offer was of a job as a guard or as asergeant, and if the latter, whether he would have to withdraw from the Union if heaccepted it.Accordingly, he wrote Swanson and specifically asked him what his%Subscquentiy, this was raised to $115 to conform toan amendmentto the minimumwage law MERCHANTSPOLICE, INC.531rank and pay would be if he accepted the Cutler-Hammer assignment. Swanson didnot answer this letter.His failure to do so indicates that Just's misgivings were wellfounded. If Swanson did mean that Just was to be reinstated to his previous rankand pay, I see no reason for his failure to answer Just's inquiry. I find that Respond-ent's offer did not constitute an unconditional offer of reinstatement of Just to hisformer or substantially equivalent employment.3.Conclusionsas tothe discharge of PashekOn the morning of August 24 Swanson instructed Warner, Respondent's dispatcher,to discharge Pashek.According to Swanson, he gave as reasons Pashek's being outof uniform and his failure to stop an unauthorized person from entering the Cutler-Hammer plant.Warner discharged Pashek, according to the latter's testimony, buttold him only that it was for not wearing uniformpants.Warner was not calledas a witness and I accept Pashek's testimony in this respect as true.In my opinion Pashek's admissionof Swanson to the Cutler-Hammerplant, as areason for his discharge, was an afterthought.Not only was this reason not givenPashek at the time of his discharge, but as late as November 27, after the originalcharge herein was filed, Swanson,in a letterto the Regional Director, stated as thereason for Pashek's discharge only that he failed to comply withRespondent's rulepertainingto uniform.There remains to be considered Pashek's violation of the rule requiring Respond-ent's guards to bein uniform-dark blue pants, light blue shirt, and black tie andshoes.Although not statedin the manualof instructions, the wearing of a uniformcap and badge is also required.When Swanson entered the Cutler-Hammer officeon the night of August 23, Pashek was seated at the desk in the guard's office withouthis tie, cap, or badge.Histiewas inhis locker in the same room, and his cap wason the desk beside him It is not clear where his badge was.He was wearing awhite shirt, which it is agreed was acceptable as a substitute for the light blue shirt,prescribed by the manual.His shoes were black and his pants were regulation. Itwas hot in the plant and the whole record shows that when it is hot Respondent doesnot insist on literal compliance with the manual.The important items of clothingare the white or light blue shirt and the dark blue pants, and these Respondent insistsupon.The badge and cap are to be worn when actually patrolling.When Warner gaveas a reasonfor discharging Pashek his not wearing uniformpants, he did not specify any occasion when he did not wear them, much less thenight of August 23. It is not contended anywhere in the record that Pashek's pantswere other than regulation on that occasion.It is conceded, however, that for a 2-week period ending in early August, Pashekwore other than dark blue pants.His sole pair was being cleaned and he gave asa reason for not picking them up that lie did not have the money. Just and one otherguard offered to lend him the money but he declined their offersOn July 27, afterbeing spoken to several times about his lack of this item of uniform, he was "writtenup" by Reynolds, a roving sergeant. Swanson testified that this writing up, whichamounted to a reprimand, came to his attention at the time and that, in accordancewith practice, he told Captain Woodward to check on Pashek and "tell him toplease get in the proper uniform."Pashek got his uniform pants back and resumed wearing them around paydayAugust 5, more than 2 weeks before his discharge.On several occasions afterJuly 27, Reynolds, according to his own testimony, saw Pashek when he was notin completeuniform, although he did not specify in what respect and did not speakto him about itAlthough Pashek was more careless in his dress than most of Respondent's guardsand was easygoing in the performanceof his guard duties which he summarizedwhile testifying, "as seeingto it that no one took anything away" from the Cutler-Hammer plant,I am unableto believe that his dereliction in either respect con-stituted the operatingreason forhis dischargeAs to his uniform, he was wearingregulation pants on August 23, and had been for some 2 weeks.Pashek's admission to the plant of Swanson, an unauthorized stranger fromPashek's standpoint, was clearly in violation of an important rule and safeguardBut Warner did not assignitas a reasonwhen he discharged Pashek and the realreason, in my opinion,lies elsewhere.I have found contrary to the testimony of Just that Just did not mention Pashek'sunionactivity to Swanson on the night of August 23, and that Swanson did notinterrogate Pashek in this respect.But I am unable to believe that Swanson didnot derive this information from another source.Pashek was the principal pro-ponent of the UnionamongRespondent'semployees.On two occasions he dis- 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtributed union application cards at the entrance to the Cutler-Hammer plant whenRespondent's guards reported to and left work.He was the only one to do so.Swanson, by his own admission, was informed of this union activity, and Just's sup-posed part in it, by a Cutler-Hammer source, and went to the plant to questionJust about it. Swanson reproached Just for his membership in the Union and shortlythereafter demoted and transferred him.Admittedly, his union membership wasthe motivating factor.While there is no evidence that Swanson's informant at Cutler-Hammer spe-cificallymentioned Pashek, in addition to Just as being active in the Union, it isobvious that the information was specific enough to direct Swanson to the TwelfthStreet plant, the one among the four Cutler-Hammer plants which was the focusof the Union's organizational efforts, and at a time when Pashek, the principalorganizer of Respondent's employees, was on duty. It is not necessary for theGeneral Counsel to prove direct knowledge and antiunion motive for a discharge.It is well-established Board and court precedent that knowledge and motive may beinferred from the record as a whole?The conclusion, which I draw, that Respondent believed Pashek to be active intheUnion, and for this reason discharged him, rests not only upon the eventsabove recited, but upon the inadequacy of the reasons assigned by Respondent.Pashek was not told that his admission of Swanson to the Twelfth Street plant wasa reason. It was not assigned as such until the hearing.The reason which wasassigned, that Pashek was not wearing uniform pants, was without foundation so faras the night of August 23 was concerned. It is not contended that he was not wear-ing uniform pants that night.I have found that Pashek was below average in his attention to his uniform, andon July 27, prior to the beginning of the Union's organizing campaign, had beenwritten up for failure to wear uniform pants for a period of 2 weeks.He hadresumed wearing them, however, more than 2 weeks prior to his discharge. Thiswriting up admittedly came to Swanson's attention at the time. If it merited dis-charge, I am unable to understand why it was not effectuated at that time, ratherthan on August 24, shortly after the beginning of the Union's organizing activity, andafter Respondent had acquired knowledge of this activity and Pashek's part in it.Instead, Swanson merely instructed Woodward to tell Pashek to "please get in theproper uniform," which Pashek did shortly afterward.I conclude and find that Respondent discharged Pashek on August 24, 1961,because of his activity in organizing Respondent's employees into the Union, andnot for reasons connected with the performance of his duties as a guard. In sodoing, Respondent violated Section 8(a)(3) and (1) of the Act4.Respondent's offer of reinstatementOn December 13, Respondent wrote Pashek stating that it was willing to rehirehim provided that he wear a uniform while on duty, and asking him to report nolater than December 21 for his assignment. Pashek replied on December 19 statingthat he was willing to accept employment provided that it did not affect his case,pending before the Board.He testified that he did not report on December 21,though advised to by the Board's agent, because of family trouble.On December 20Respondent again wrote him asking him to report on December 27 for instructionsand assignment.Pashek did report on December 27 and was offered a iob at hisprevious pay at Misericordia hospital.He refused it, and testified that the reasonhe did so was because he had sold his car and had no transportation.The TwelfthStreet plant was 6 miles from Pashek's home, and the hospital still farther.Warnerpromised to call Pashek the next day, and did so. Pashek was out of town. Thoughinformed of Warner's call, Pashek made no attempt to get in touch with him.Thereis nothing in the record to indicate that Warner, if he had established contact withPashek, would have made any offer of reinstatement other than that to Misericordiahospital.B.Wiskerchen's transferMerlin Wiskerchen came to work for Respondent as a relief guard on May 18, 1961,and was assigned to the Cutler-Hammer plant.His last day of employment wasOctober 4, 1961.As relief guard, Wiskerchen worked at a different plant of Cutler-Hammer each night, replacing regular guards on their nights off and in emergencies.He joined the Union around the middle of August sometime after its first meeting,which he did not attend.He testified that he received a number of union application6 SeeLapeer Metal ProductsCc , 134 NLRB 1518;Wiese Plow Welding Co., Inc.,123NLRB 616, and cases cited therein. MERCHANTS POLICE, INC.533cards to pass out, but thereis nosatisfactory evidence as to the extent of his activity.I do not find support in the record for the General Counsel's contention in his briefthat he was Pashek's "lieutenant."On October 3, a union meeting was held which was attended by most of Respond-ent'sCutler-Hammer guards, including Wiskerchen.This meeting shortly came tothe attention of Swanson who, on the morning of October 5, convened a meeting ofthese guards in his office. It is not in dispute, and I find, that Swanson advised themthat he knew who had attended the union meeting 2 days before, and who hadsigned up. Swanson also told them that Respondent was working on a narrow profitmargin at Cutler-Hammer and that if the Union came in Respondent might losethis contract and some employees would be out of jobs.Swanson's statement that he knew who had attended the union meeting and whohad signed up, was reasonably calculated to notify employees that Respondent waskeeping their activities under scrutiny and served to instill in them the fear ofreprisals should they continue these organizing efforts. It was violative of the Act.5About 10 o'clock on the following night Captain Woodward, one of Respondent'sdispatchers, calledWiskerchen and told him that he was being taken off the Cutler-Hammer Twelfth Street detail, and assigned that night to relieve a guard at MidwestTannery in South Milwaukee, about 18 miles from Wiskerchen's home. The TwelfthStreet plant is 4 miles from his home.Wiskerchen objected that South Milwaukeewas too far to travel because his car was being repaired, but offered to go if Respond-ent would drive him there.Woodward suggested that he go by bus.Wiskerchenrefused and did not report for work.Woodward called him the next day and againinstructed him to go to South Milwaukee, and again he refused. Several days laterWiskerchen talked on the telephone with Swanson and Swanson told him that theSouth Milwaukeeassignmentwas still open.When Wiskerchen asked him the reasonfor the assignment to South Milwaukee, stating that he liked it at Twelfth Street,Swanson told him that he was being considered for promotion to a sergeant's joband that it was necessary for supervisors to be acquainted with the various tours ofduty in South Milwaukee.At the hearing, Swanson gave this as the reason forWiskerchen's transfer, stating that he was unusually quick in familiarizing himselfwith different tours, and that the assignment to South Milwaukee would not havebeen permanent.After this conversation, Wiskerchen still did not report for work,although by that time he had his car.About October 20, Swanson wrote Wiskerchen asking him to return his guardequipment to Respondent's office as soon as possible.Not receiving a reply fromWiskerchen on November 20, Swanson again wrote him demanding that he returnRespondent's property, threatening that if it was not received within 10 days thematter would be referred to Respondent's attorney.On November 24, after the filing of the original charge herein, and 3 days beforethe first amended charge wherein Wiskerchen's name was first included, Swanson forthe third time wrote him repeating his request for the return of equipment, and inaddition telling him that Respondent had a job for him and asking him to report byDecember 2.Otherwise, Respondent would assume he had quit.Wiskerchen didnot report on December 2 but instead, on December 1, wrote Respondent statingthat he had attempted to reach Swanson on the telephone without success.ConclusionsAt the hearing I, on motion, dismissed the allegation of the complaint that Wisker-chen was discriminatorily discharged.There remains the question of whether he wasdiscriminatorily transferred on October 5, 1961. 1 find that he was notRespondentknew that the guards at the Twelfth Street plant were mostly members of the Unionand, as I have found, gathered them together 2 days before Wiskerchen's transferand told them that he knew who had signed up for the Union. I have found that inso stating Respondent violated the Act.But I am unable to find on this record thathe selected Wiskerchen from among this group as an object of discrimination.Therewas nothing so outstanding in his support of the Union as to differentiate him fromthe other union adherents at the Twelfth Street plant.Wiskerchen was a reliefguard and the nature of his duties made him subject to assignment on short notice toany plant where a regular guard was for any reason permanently or temporarilyunavailable.At the time of his transfer his automobile was temporarily laid up.But there is no indication that Respondent knew this, and after it was again availableto him he still refused the assignment to South Milwaukee. It is not contended thatRespondent actually discharged him.The General Counsel's contention, though& SeeMillerElectricManufacturing Co, Inc.,120 NLRB 298,312;CarolinaMirrorCorporation,123 NLRB1712, 1736. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDnot explicitly made, seems to be that he was constructively discharged.I have previ-ously found to the contrary.There was nothing in the South Milwaukee job soarduous as to cause Respondent to believe that his assignment to it would force him toquit or confronted him, as the General Counsel's brief puts it, with a Hobson's choice.Nor do I find that this was Respondent's purpose.Accordingly I will recommend thatthe complaint be dismissed as to Wiskerchen.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that Respondent engaged in unfair labor practices in violationof Section 8(a) (1) and (3) of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.As it has been found that Respondent discriminated with regard to the hire andtenure of employment of Gerald Pashek and Erwin Just in violation of Section8(a) (3) and (1) of the Act, I will recommend that Respondent offer them immediateand full reinstatement to their former positions at the Cutler-Hammer Twelfth Streetplant, or substantially equivalent positions, without prejudice to their seniority orother rights and privileges. (SeeThe Chase National Bank of the City of New York,San Juan, Puerto Rico Branch,65 NLRB 827.) It will be further recommendedthat Respondent make the aforesaid employees whole for any loss of pay sufferedby reason of the discrimination against them.Loss of pay shall be based uponearnings which Pashek normally would have earned as a guard from the date of hisdischarge to the date of Respondent's offer of reinstatement or reinstatement, as thecase may be, and what Just would normally have earned as a guard sergeant fromthe date of his transfer and demotion to the date of Respondent's offer of reinstate-ment or reinstatement, less their net earnings, computed on a quarterly basis in themanner established by the Board in F. W.Woolworth Company,90 NLRB 289;N L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344. It willalso be recommended that Respondent preserve and, upon request, make availableto the Board, payroll and other records to facilitate the computation of the backpaydue.As the unfair labor practices committed by Respondent involved discriminationand are therefore of a character striking at the root of employee rights safeguardedby the Act, it will be recommended that Respondent cease and desist from infringingin any manner upon rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 555, United Plant Guard Workers of America, is a labor organizationwithin the meaning of the Act.2.By interrogating employees concerning their union membership and activity,by creating the impression that Respondent kept under scrutiny meetings of theUnion, and by implication threatening to discharge employees if they joined theUnion, Respondent has engaged in unfair labor practices within the meaning ofSection 8 (a)( 1 ) of the Act.3.By discharging Gerald Pashek on August 24 and by transferring and demotingErwin Just on August 26, 1961, thereby discriminating in regard to their hire andtenure of employment and discouraging membership in the Union, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.5.Contrary to the allegations of the complaint, the Respondent did not commitunfair labor practices by transferring or discharging Merlin Wiskerchen.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case,it isrecommended that the Respondent, MerchantsPolice, Inc., its officers, agents, successors, and assigns, shall: MERCHANTS POLICE, INC.5351.Cease and desist from:(a)Discouraging membership in Local 555, United Plant Guard Workers ofAmerica, or in any other labor organization, by discriminating against its employeesin regard to their hire or tenure of employment, or the terms or conditions oftheir employment, or by interrogating employees as to their union activities orcreating the impression that Merchants Police, Inc., kept union meetings underscrutiny.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations, tojoin or assist the above-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, or to engage in otherconcerted activities for the purpose of mutual aid or protection as guaranteed inSection 7 of the Act, or to refrain from any or all such activities.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Offer to Gerald Pashek and Erwin Just immediate and full reinstatementto their jobs at the Cutler-Hammer Twelfth Street plant, or substantially equivalentpositions,without prejudice to any rights and privileges previously enjoyed bythem, and make them whole for any loss of pay they may have suffered by reasonof Respondent's discrimination against them, in the manner set forth in the sectionentitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amounts of backpay due and the right of reinstatement as set forth in thesection entitled "The Remedy."(c) Post at its office in Milwaukee, Wisconsin, copies of the notice attachedhereto marked "Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed by Respondentor its representatives, be posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that said notices are not altered, defaced, or coveredby any othermaterial.(d)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the receipt of this Intermediate Report, what steps the Respondenthas taken to comply herewith.?It is also recommended that the Board dismiss allegations in the complaintthatRespondent committed unfair labor practices by transferring, demoting, ordischarging Merlin Wiskerchen.6 In the event that these Recommendations be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the noticeIn the fuither event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "7In the event that these Recommendations be adopted by the Board, this provision'hall be modified to read "Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps the Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local 555, United Plant GuardWorkers of America, or in any other labor organization of our employees, bydiscriminating against our employees in regard to their hire or tenure of em-ployment, or any term or condition of employment.WE WILL NOT interrogate our employees regarding their union membership,activities, or sympathies.WE WILL NOT threaten our employees with discharge if theyengage in unionactivitiesor concerted activities for the purpose of collective bargaining orother mutual aid or protection. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights to self-organization,to form labororganizations,to join or assist the above-named Union,or any other labororganization,tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any or allsuch activities.WE WILL offerGerald Pashek and Erwin Just immediate and full reinstate-ment to their former or substantially equivalent jobs, without prejudice to anyrights and privileges previously enjoyed by them,and we will make them wholefor any loss of wages suffered as a result of their discharge,transfer,ordemotion.All our employees are free to become, remain,or refrain from becoming mem-bers of the above-named Union or any other labor organization.MERCHANTS POLICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date thereof, and must not bealtered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 176West AdamsStreet,Chicago,Illinois,TelephoneNumber, Central 6-9660, if theyhave any question concerning this notice or compliance with its provisions.Seaboard Diecasting CorporationandJohn Fitzgerald.CaseNo. 2-CA-8101.June 7, 1962DECISION AND ORDEROn February 28, 1962, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin other unfair labor practices.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The'Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations insofar as consistent with the followingmodifications :1.We agree with the Trial Examiner's finding that the Respondentrefused to reinstate Fitzgerald to the position of molder because itanticipated that Fitzgerald would regain his union status as shop1Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Rodgers and Leedom].137 NLRB No. 60.